Title: From George Washington to James Robertson, 11 May 1781
From: Washington, George
To: Robertson, James


                        

                            SirHead Quarters New Windsor 11th May 1781
                        
                        I, a few days ago recd the inclosed from Mr Morris of Philada with a request that they might be forwarded to
                            you. I have taken the earliest opportunity of doing it. I have the honor to be Yr Excellency’s most obt and hble
                        Servt.
                    